Title: To Thomas Jefferson from Gouverneur Morris, 13 March 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 13 March 1793

In mine No. 23 of the ninth Instant I mention’d to you that the Enemy was in Possession of Brussels and so it was then asserted by Authority but it seems that he confind himself to Tongres and Liege leaving the french Army in Possession of St. Tron. At the same Time it appears that he was employ’d in pushing forward a Column on his left to turn their right Flank and had that Movement been compleated the french Army would in all human Probability have been destroy’d. To prevent the threatned Danger Miranda fell back to Louvain keeping open thereby the two Roads to Antwerp and Brussels. As the Enemy will doubtless endeavor to cut him off from the latter I do suppose that Dumouriez relinquishing his Expedition against the Netherlands will form a Junction with Miranda. In this Case a Battle must decide the Fate of Flanders and both Parties will collect for the Purpose all the Force they can muster. I do not think the Position taken at Louvain is tenable because Brussels may be reach’d by the Route of Namur towards which the Enemy will probably turn his Attention in the first Instance. Great Exertions are making here to reinforce Dumouriez and still greater to bring about a new Revolution whose Effect if successful would be I think the Destruction of what is calld here the Faction of the Gironde and which calls itself the republican Party qualifying its Enemies by the Term Anarchists. To avoid if possible the Carnage of the second to the eighth of last September a Tribunal calld the revolutionary Tribunal is organized with very large and wide Powers. It is one of those Instruments whose Operations are incalculable and on whose Direction depends the Fate of the Country. Opinion seems to set very strongly against the Convention. They are suppos’d to be incapable of steering the State Ship in the present rough Weather but it must blow yet a little harder before they are thrown overboard.
A propos I beleive I never mention’d to you that a Constitution was reported but Truth is that it totally escap’d me. A Paper of that Sort was read at the Convention but I learnt the next Morning that a Council had been held on it over Night by which it was condemn’d so I thought no more of it neither have I heard it mentiond till yesterday by one of my Countrymen which brought me to recollect that in my Correspondence I had not noticed it. I am Sir with sincere Esteem your obedient Servant

Gouv Morris

